Citation Nr: 0530778	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an automobile grant and/or adaptive 
equipment allowance.

2.  Entitlement to special monthly compensation based on aid 
and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to July 
1945.

This appeal arose from a July 2002 rating decision of the 
Waco, Texas, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  The veteran is service-connected for gunshot wound 
residuals, muscle group XVII, left, with involvement of the 
left hip and left knee (50 percent disabling); traumatic 
arthritis, lumbar spine (20 percent disabling); traumatic 
arthritis, right knee (20 percent disabling); and pulmonary 
tuberculosis, minimal, arrested (10 percent disabling).

2.  The veteran's service-connected disabilities do not 
result in loss or permanent loss of use of one or both feet, 
or in loss or permanent loss of use of one or both hands.

3.  The veteran's service-connected disabilities do not 
result in such helplessness as to require the regular aid and 
attendance of another.



CONCLUSIONS OF LAW

1.  The criteria for an automobile grant and/or an adaptive 
equipment allowance have not been met.38 U.S.C.A. §§ 3902, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.808 
(2005).

2. The criteria for special monthly compensation based on A&A 
have not been met.  38 U.S.C.A. §§ 1114(l), 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352(a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed substantially complete 
claims for an automobile grant and/or an adaptive equipment 
allowance and for special monthly compensation based on A&A 
in September and December 2001.  The rating action then 
denied entitlement to these benefits in July 2002.  In 
January 2003, the veteran was provided a statement of the 
case (SOC), which included the provisions of 38 C.F.R. 
§ 3.159 (2005).  This informed him of the information and 
evidence that must be submitted to substantiate the claims, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA. It also informed him that he should submit 
all evidence relevant to his claims.  The veteran was then 
provided a VCAA notice letter in April 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Whiel the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The SOC and 
the VCAA letter noted above informed him of his and VA's 
duties pursuant to the provisions of 38 C.F.R. § 3.159.  The 
Board had requested copies of the veteran's VA treatment 
records, which were obtained and associated with the claims 
folder.  He was also afforded a thorough VA examination.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
issues on appeal would not be prejudicial error to the 
claimant.  


Applicable laws and regulations

Automobile assistance and/or adaptive equipment allowance

Financial assistance may be awarded for the purchase of an 
automobile or other conveyance and/or for adaptive equipment 
for an automobile.  See 38 U.S.C.A. § 3902 (West 2002); 
38 C.F.R. § 3.808 (2005).  Entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance, or entitlement to adaptive equipment for an 
automobile are two separate benefits.

In order to qualify for financial assistance in the purchase 
of an automobile or other conveyance, there must be evidence 
that shows that the veteran's service-connected disability, 
which was incurred in or aggravated by service, includes one 
of the following:  (1) loss or permanent loss of use of one 
or both feet; or (2) loss or permanent loss of use of one or 
both hands; or (3)  permanent impairment of vision of both 
eyes.  If a veteran qualifies for an automobile or other 
conveyance, adaptive equipment is automatically included.  

If financial assistance in the purchase of an automobile or 
other conveyance is not established, a veteran may still 
qualify for adaptive equipment alone if he/she has a service-
connected disability that results in (a) ankylosis of one or 
both knees; or (b) ankylosis of one or both hips.  

Special monthly compensation based on A&A

Special monthly compensation (SMC) is a special statutory 
award that may be granted in addition to awards based on the 
schedular evaluations provided by the Diagnostic Codes in 
VA's rating schedule.  SMC and the "l" rate pursuant to 
38 U.S.C.A. § 1114(l) is warranted when there is anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness of both eyes, or when the veteran has been rendered 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See also 38 C.F.R. § 3.350(b) 
(2005).  

Factors for A&A include that the service-connected 
disabilities cause one to be "bedridden," interfere with 
the ability to undertake activities of daily living such as 
the ability to feed or dress oneself, maintain ordinary 
cleanliness, adjust prosthetic appliances, attend to the 
wants of nature, or an inability to protect oneself from the 
hazards and dangers incident to the daily environment.  
38 C.F.R. § 3.352(a) (2005).  


Factual background

The relevant evidence of record includes the January 1999 VA 
examination report.  The veteran was noted to be morbidly 
obese.  He was able to walk a few steps with a cane due to 
severe knee, hip, and low back pain, as well as his shortness 
of breath on exertion.  He stated that he used a motor 
scooter for ambulation outside the house.  He was noted to be 
able to drive an automobile.  He was diagnosed with an injury 
to muscle group XVII, left hip, moderately severe with loss 
of power and lowered threshold of fatigue; a history of 
tuberculosis, arrested; chronic obstructive pulmonary 
disease; osteoarthritis of the knees; cardiovascular disease; 
and obesity.  He was noted be markedly impaired in his 
ability to ambulate due to these multiple factors.  He had 
little use of his lower extremities except for transfer 
purposes.  

VA re-examined the veteran in April 2002.  He stated that he 
had been driven to the examination by his wife since he noted 
that he was unable to drive (he even said that his wife had 
to help him into the car).  The report indicated that he had 
been hospitalized in May 2001 for severe respiratory failure 
and congestive heart failure.  He was not physically 
bedridden.  The veteran reported that he could not protect 
himself from the hazards of his environment, noting that he 
as so weak that he would fall a lot.  He said that he had to 
use a walker around the house, even for short distances.  He 
reported that he had to sit to shower, after having been 
helped into and out of the shower by his wife.  She also had 
to help him get dressed.  He commented that he had increased 
stiffness in his knees, back, and ankles.  In good weather, 
he was able to walk a few steps outside the house with his 
walker.  Besides his gunshot wound residuals, the veteran was 
diagnosed with severe congestive heart failure and moderately 
severe obstructive sleep apnea.  The examiner then stated 
that

After the physical examination, I can conclude that 
the veteran loss of use of his left lower extremity 
due to his service-connected condition that 
precludes him from having locomotion without the 
aid of a wheelchair and that is worsened by his 
other NSC condition including CHF and respiratory 
condition.  He can ambulate, but only short 
distances and with the use of a walker.

On March 3, 2004, the veteran's private physician noted that 
"[the veteran] has no use of his left leg and left foot, 
which is related to a prior gunshot wound to his hip."

The veteran was then provided with an extensive VA 
examination in March 2004.  He was diagnosed with loss of use 
of his lower extremities due to multiple chronic conditions.  
The examiner then stated the following:

Like I said, the veteran has loss of balance and 
propulsion secondary to old severe residuals of 
chronic conditions including severe residuals of 
congestive heart failure and severe COPD.  Besides 
that, he has obvious signs of severe bilateral knee 
osteoarthritis and residuals of congestive heart 
failure with severe edema to below the knees.  
Besides that, he has residuals of postphlebitic 
syndrome to his right lower extremity secondary to 
his deep vein thrombosis.  So like I said, the loss 
of propulsion and balance are secondary to all his 
chronic medical conditions together.  Due to the 
fact that the veteran has loss of use of bilateral 
lower extremities, due to his chronic condition the 
gunshot wounds to the left leg are minor conditions 
that is less likely to be the reason for the loss 
of use of both legs.


Analysis

Automobile assistance and/or adaptive equipment

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to either automobile 
assistance and/or an adaptive equipment allowance.  As noted 
above, in order to qualify for an assistance in purchasing an 
automobile, the evidence must demonstrate that the veteran 
has a service-connected disability which has resulted in the 
one of the following:  (1)  loss or permanent loss of use of 
one or both feet; or (2) loss or permanent loss of use of one 
or both hands; or (3) permanent impairment of vision of both 
eyes.  In the instant case, the veteran does have severe 
impairment of the lower extremities due to various 
conditions, only one of which, the gunshot wound residuals to 
the left hip, is service-connected.  The evidence of record, 
particularly the March 2004 VA examination, indicated that 
the veteran had balance and propulsion impairment due to 
multiple disorders, especially the symptoms of his severe 
congestive heart failure (which has caused lower extremity 
edema), postphlebitic syndrome, and respiratory failure.  The 
examiner noted that his gunshot wound residuals were a minor 
factor in his loss of balance and propulsion problems.  The 
Board has noted that the veteran's private physician had 
stated in March 2004 that his loss of use of the left lower 
extremity was the result of his service-connected gunshot 
wound residuals.  However, this notation contained no 
rationale for this opinion and did not indicate that the 
entire claims folder had been reviewed.  This is in marked 
contrast to the March 2004 VA examination that was based on a 
complete and thorough review of the record and contained a 
rationale for the opinion expressed by the examiner.  
Therefore, it is determined that the VA examination will be 
accorded greater probative weight.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  It is concluded, based on 
the record, that entitlement to assistance in purchasing an 
automobile has not been established.

Nor has it been shown that the veteran is entitled to an 
adaptive equipment allowance.  The evidence of record does 
not show that the veteran suffers from ankylosis of one or 
both knees or of one or both hips.  While the veteran had 
marked impairment of these joints, the March 2004 VA 
examination did not establish that they were ankylosed.  
Rather, flexion of the left hip was to 100 degrees with pain, 
and his left knee could flex to 100 degrees with pain.  
Therefore, he does not have the degree of impairment needed 
to warrant the award of the requested adaptive equipment 
allowance.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claims for automobile 
allowance and/or an adaptive equipment allowance.


SMC based on A&A

After a review of the record, it is found that the evidence 
does not establish entitlement to SMC based on A&A.  As noted 
above, the evidence does not indicate that the veteran has 
loss or loss of use of both feet or one hand and one foot due 
to service-connected disorders.  The veteran does have 
balance and propulsion problems, mainly due to severe 
congestive heart failure and a severe respiratory disorder, 
which are not service-connected disorders.  His gunshot wound 
residuals have been noted to play a minor role in his 
propulsion disorder.  In addition, it has not been 
established that the veteran is so helpless due to his 
service-connected disabilities so as to be in need of regular 
aid and attendance.  Again, the veteran is noted to be 
severely disabled due to multiple nonservice-connected 
disabilities.  While the veteran can shower himself in a 
seated position, he does need help in getting in and out of 
the shower.  He has also noted that he falls frequently; 
however, as already noted, his balance troubles are mainly 
related to his nonservice-connected severe congestive heart 
failure (with lower extremity edema) and severe respiratory 
problems.  Nor is he factually bedridden. Therefore, it 
cannot be found that the veteran is so helpless as to be in 
the need of regular aid and attendance due to his service-
connected disabilities. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for SMC due to A&A.  


ORDER

Entitlement to an automobile allowance and/or an adaptive 
equipment allowance is denied.

Entitlement to SMC based on A&A is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


